— Appeal by the defendant from a judgment of the Supreme Court, Kings County (Firetog, J.), rendered August 21, 1989, convicting him of manslaughter in the first degree, upon a jury verdict, and imposing sentence.
*924Ordered that the judgment is affirmed.
The trial court’s denial of the defendant’s request to charge the defense of justification was not error. Viewed in the light most favorable to the defendant, the evidence was not sufficient to support the claimed defense that the defendant reasonably believed he was in imminent danger of being subjected to deadly physical force, and that he had satisfied his duty to retreat, or was under no such duty (see, People v Watts, 57 NY2d 299, 301-302; cf., People v Torre, 42 NY2d 1036).
The defendant’s claim that the trial court erred in failing to charge the jury on the defense of intoxication and its effect upon intent is unpreserved for appellate review (see, CPL 470.05 [2]; People v Adams, 166 AD2d 711). In any event, the record is devoid of evidence that the defendant exhibited signs of intoxication or was affected by the alcohol he had consumed. Accordingly, upon review of the contention in the exercise of our interest of justice jurisdiction, we conclude that the trial court did not err in failing to charge the jury with respect to the defendant’s intoxication (see, Penal Law § 15.25; People v Perry, 61 NY2d 849). Bracken, J. P., O’Brien, Ritter and Copertino, JJ., concur.